Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-13, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8, 12-16, 18, and 20 of U.S. Patent No. 11,057,238. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim the same invention of home device controllers wherein a user can select a suggested scene corresponding to a set of configuration for a set of home devices and associating the suggested scene with a trigger to automatically transmit a set of commands. A comparison of independent claim 1 of the current application and independent claim 1 of the patent is provided below for example.

Current Application 17/348536
US Patent 11,057,238
Claim 1. A distributed system of home device controllers comprising: 

a plurality of home device controllers, each home device controller comprising: 

at least one wireless communication interface; 

a display screen; 

one or more processors; and 

a memory storing instructions that, when executed by the one or more processors, cause the home device controller to: 

determine a set of configurations for a set of home devices, the set of configurations being repeatedly configured by a user; 

automatically display, on the display screen, a selectable feature indicating a suggested scene corresponding to the set of configurations for the set of home devices; 

receive one or more inputs to select the suggested scene; 

based at least in part on the one or more inputs, associate the suggest scene with a set of triggers; and 

in response to detecting the set of triggers, automatically transmit a set of commands that correspond to the suggested scene to the set of home devices, each home device of the set of home devices executing one or more commands of the set of commands to cause the home device to implement a corresponding operational configuration that is associated with the suggested scene.
Claim 1. A distributed system of home device controllers comprising: 

a plurality of home device controllers, each home device controller comprising: 

at least one touch control groove; 

at least one wireless communication interface; 

one or more processors; and 

a memory storing instructions that, when executed by the one or more processors, cause the home device controller to: 

control, via the at least one wireless communication interface, a set of home devices in communication with the home device controller; 

collectively analyze, as a component of the distributed system, interactions of a user with respect to the set of home devices to determine a scene pattern configured by the user, the scene pattern being associated with at least a first trigger; 

in response to detecting the first trigger, automatically transmit a first set of commands that correspond to a scene of the scene pattern to the set of home devices, each device of the set of home devices executing one or more commands of the first set of commands to cause the device to implement a corresponding operational configuration that is associated with the scene without user interaction with the set of home devices; 

while each home device of the set of home devices implements the corresponding operational configuration that is associated with the scene, receive a signal corresponding to a user input on the at least one touch control groove; and 

based on the user input on the at least one touch control groove, transmit a second set of control commands to one or more selected home devices of the set of home devices executing the scene, the second set of control commands changing at least one adjustable parameter of the corresponding operational configuration of the one or more selected home devices while one or more other homes devices of the set of home devices implement the corresponding operational configuration that is associated with the scene.







Claim Objections
Claim 1 is objected to because of the following informalities:  “the suggest scene” should have been “the suggested scene” in line 14-16.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  “the suggest scene” should have been “the suggested scene” in lines 13-14.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  “the suggest scene” should have been “the suggested scene” in line 9.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gould (US Patent 2017/0005818).

As per claim 1, Gould discloses a distributed system of home device controllers comprising: 

a plurality of home device controllers [Fig. 1A; controllers], each home device controller comprising: 

at least one wireless communication interface [para 0011, 0061, 0065; wireless communication]; 

a display screen [Fig. 14a, 14b; para 0009, 0070, 0128; a display]; 

one or more processors [Fig. 1A; para 0065; a processor]; and 

a memory storing instructions [para 0196; a non-transitory computer readable medium] that, when executed by the one or more processors, cause the home device controller to: 

determine a set of configurations for a set of home devices, the set of configurations being repeatedly configured by a user [abstract; para 0007-0012, 0081-0082, 0085-0091; device configurations]; 

automatically display, on the display screen, a selectable feature indicating a suggested scene corresponding to the set of configurations for the set of home devices [abstract; para 0007-0012, 0165-0168, 0170-0171; user-selectable list]; 

receive one or more inputs to select the suggested scene [abstract; para 0007-0012, 0165-0168, 0170-0171; input(s) as a user selection]; 

based at least in part on the one or more inputs, associate the suggest scene with a set of triggers [abstract; para 0007-0012, 0151-0154, 0164-0167; triggers association with scenes]; and 

in response to detecting the set of triggers, automatically transmit a set of commands that correspond to the suggested scene to the set of home devices, each home device of the set of home devices executing one or more commands of the set of commands to cause the home device to implement a corresponding operational configuration that is associated with the suggested scene [abstract; para 0007-0012, 0094, 0138, 0153; a predefined scene executes a command].


As per claim 9, Gould discloses a home device controller comprising: 

a display screen [Fig. 14a, 14b; para 0009, 0070, 0128; a display]; 

at least one wireless communication interface [para 0011, 0061, 0065; wireless communication]; 

one or more processors [Fig. 1A; para 0065; a processor]; and 

a memory storing instructions [para 0196; a non-transitory computer readable medium] that, when executed by the one or more processors, cause the home device controller to: 

determine a set of configurations for a set of home devices, the set of configurations being repeatedly configured by a user [abstract; para 0007-0012, 0081-0082, 0085-0091; device configurations]; 

automatically display, on the display screen, a selectable feature indicating a suggested scene corresponding to the set of configurations for the set of home devices [abstract; para 0007-0012, 0165-0168, 0170-0171; user-selectable list]; 

receive one or more inputs to select the suggested scene [abstract; para 0007-0012, 0165-0168, 0170-0171; input(s) as a user selection]; 

based at least in part on the one or more inputs, associate the suggest scene with a set of triggers [abstract; para 0007-0012, 0151-0154, 0164-0167; triggers association with scenes]; and 

in response to detecting the set of triggers, automatically transmit a set of commands that correspond to the suggested scene to the set of home devices, each home device of the set of home devices executing one or more commands of the set of commands to cause the home device to implement a corresponding operational configuration that is associated with the suggested scene [abstract; para 0007-0012, 0094, 0138, 0153; a predefined scene executes a command].


As per claim 17, Gould discloses a non-transitory computer-readable medium storing instructions that when executed by one or more processors, cause the one or more processors to: 

determine a set of configurations for a set of home devices, the set of configurations being repeatedly configured by a user [abstract; para 0007-0012, 0081-0082, 0085-0091; device configurations]; 

automatically display, on a display screen, a selectable feature indicating a suggested scene corresponding to the set of configurations for the set of home devices [abstract; para 0007-0012, 0165-0168, 0170-0171; user-selectable list]; 

receive one or more inputs to select the suggested scene [abstract; para 0007-0012, 0165-0168, 0170-0171; input(s) as a user selection]; 

based at least in part on the one or more inputs, associate the suggest scene with a set of triggers [abstract; para 0007-0012, 0151-0154, 0164-0167; triggers association with scenes]; and 

in response to detecting the set of triggers, automatically transmit a set of commands that correspond to the suggested scene to the set of home devices, each home device of the set of home devices executing one or more commands of the set of commands to cause the home device to implement a corresponding operational configuration that is associated with the suggested scene [abstract; para 0007-0012, 0094, 0138, 0153; a predefined scene executes a command].


As per claims 2, 10, and 18, Gould discloses wherein the executed instructions cause the home device controller to determine the suggest scene by correlating at least one of a timing pattern or a contextual pattern to the user configuring the set of configurations for the set of home devices [para 0118; classify patterns].

As per claims 3, 11, and 19, Gould discloses wherein the executed instructions cause the home device controller to generate the suggested scene by correlating the set of triggers that cause the suggested scene to be executed with at least one of the timing pattern or the contextual pattern [abstract; para 0007-0012, 0118, 0151-0154, 0164-0167; user-selectable list; triggers association with scenes].

As per claims 4, 12, and 20, Gould discloses wherein the executed instructions further cause the home device controller to: generate a selectable menu item for the suggested scene on the display screen, wherein upon selection of the selectable menu item, the home device controller transmits the set of commands to the set of home devices to execute the suggested scene [abstract; para 0007-0012, 0094, 0138, 0153; a predefined scene executes a command].

As per claims 5 and 13, Gould discloses wherein the executed instructions further cause the home device controller to: monitor a system environment of the distributed system based on the set of triggers [para 0197-0205; a climate control system monitoring the environment]; wherein the home device controller executes the suggested scene when the set of triggers are detected based on monitoring the system environment [para 0197-0205; a climate control system monitoring the environment].

As per claims 6 and 14, Gould discloses wherein the executed instructions further cause the home device controller to: generate, on the display screen of the home device controller, a selectable recording feature that enables the user to record a scene [para 0161; a camera to record]; and determine a second set of configurations for the set of home devices that correspond to the recorded scene by the user [0161; constructing the scene based on recording].

As per claims 7 and 15, Gould discloses wherein the executed instructions further cause the home device controller to: receive inputs from the user to configure a second set of triggers for executing the recorded scene [abstract; para 0007-0012, 0118, 0151-0154, 0164-0167; user-selectable list; triggers association with scenes]; associate the second set of triggers with the recorded scene [abstract; para 0007-0012, 0118, 0151-0154, 0164-0167; user-selectable list; triggers association with scenes]; upon detecting the second set of triggers, automatically execute the recorded scene [abstract; para 0007-0012, 0094, 0138, 0153; a predefined scene executes a command].

As per claims 8 and 16, Gould discloses wherein the set of home devices comprise at least one of a lighting system, a digital photo display system, a television, an audio system, a temperature control system, a fan controller, a window control system, a security system, or one or more kitchen appliances [abstract; para 0003, 0064, 0116; home devices such as home lights, home audio, and etc. ].


Short summary of the prior art cited by the examiner in the PTO-892 form but not used in the rejection above.
A. US20180323996 discloses methods and systems that automate generation of scenes using assistant devices.
C. US-20170019265 discloses method, terminal and server for controlling smart home devices.
E. US-20090158188 discloses module configuration may be performed by a user. To provide such user capability, the module may be programmed and configured by an installer with a software configuration tool used in connection with the building automation system associated with the module.
N. EP-3131235-A1 discloses a smart home device may detect the device identification of the wearable device, and operate automatically according to the corresponding operation parameter, and thus the user does not need to manually adjust the operation mode of the smart device frequently, which brings convenience to the user.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116